           Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 1 of 23




Joel G. MacMull (Pending Admission Pro Hac Vice)
Brian M. Block
MANDELBAUM SALSBURG, P.C.
3 Becker Farm Road
Roseland, New Jersey 07068
Tel: 973-295-3652
jmacmull@lawfirm.ms
bblock@lawfirm.ms

Ty Clevenger (Pending Admission Pro Hac Vice)
212 S. Oxford Street #7D
Brooklyn, New York 11217
Tel: 979-985-5289
tyclevenger@yahoo.com


Attorneys for Plaintiff


                   IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 EDWARD HENRY,                                           Civil Action No.
                                                           21-cv-13167
              Plaintiff,

 v.

 FOX NEWS NETWORK, LLC and                              COMPLAINT
 SUZANNE SCOTT, Individually,                        AND JURY DEMAND

              Defendants.



      Plaintiff Edward Henry (“Plaintiff” or “Mr. Henry”), by his undersigned

counsel, complains and states as follows upon information and belief as to all matters:

                                    THE PARTIES

      1.       Plaintiff is a former employee of the Fox News Channel. He is a resident

of the State of Maryland, and he resided within the state at all times relevant to this

lawsuit.
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 2 of 23




      2.     Defendant Suzanne Scott (“Ms. Scott”) is the Chief Executive Officer of

the Fox News Channel and Fox Business Channel, both of which are owned by Fox

News Network, LLC. She is a resident of the State of New Jersey, and she resided

within the state at all times relevant to this lawsuit.

      3.     Fox News Network, LLC (“Fox News”) is a limited liability company

with a business addressed located at 1211 Avenue of the Americas, New York, New

York 10036. Fox News regularly broadcasts its programing into the states of New

Jersey and Maryland.

                          JURISDICTION AND VENUE

      4.     This Court has original jurisdiction over this action pursuant to 28 U.S.

Code § 1332 because the parties are residents of different states and the amount in

controversy exceeds $75,000, exclusive of interests and costs. This Court has

supplemental jurisdiction over Plaintiff’s claims under the laws of the State of New

Jersey pursuant to 28 U.S.C. § 1367.

      5.     This Court has personal jurisdiction over the corporate defendant in that

it is responsible for and participated in the unlawful activity described in this

Complaint, including the publication as well as facilitating the unlawful conduct

complained of herein, and regularly conducts business in the State of New Jersey.

      6.     This Court has personal jurisdiction over the individual defendant Ms.

Scott, in that she is an officer of the corporate defendant and, in her role, directed,

assisted or endorsed the unlawful acts of the corporate defendant complained of

herein and she is resident of the State of New Jersey.

      7.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(3)

                                           2
           Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 3 of 23




because the Defendants are subject to personal jurisdiction in this district.

                                BACKGROUND FACTS

          A.    Introduction

          8.    In the Fall of 2019, during a company-wide meeting with hundreds of

employees, Ms. Scott effusively praised the character and integrity of Plaintiff, an

award-winning correspondent and news anchor at Fox News Channel, because he

donated part of his liver (and risked his own life) in order to save the life of his ailing

sister.

          9.    By December of that year, Ms. Scott announced that she was promoting

Plaintiff to be co-anchor of the popular news show “American Newsroom.” Within a

few months of his promotion, however, Ms. Scott and Fox News turned against

Plaintiff and abruptly fired him, publicly humiliating him in the process.

          10.   In a public statement, Ms. Scott stated that Plaintiff was guilty of

unspecified sexual misconduct, and she did so at a time when she knew, or should

have known, that: (1) Plaintiff had been falsely accused of rape or serious sexual

misconduct by a former Fox News employee; and (2) those false allegations would

soon become public.

          11.   Regrettably, Ms. Scott sandbagged Plaintiff with her statement, lending

credence to the false allegations because she was trying to save her own career and

burnish her image as a tough, no nonsense female executive who cleaned up Fox

News.

          12.   In reality, however, Ms. Scott had long been an instrument to cover up

the existence of sexual misconduct at Fox News.

                                            3
       Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 4 of 23




      13.   Thus, Ms. Scott used Plaintiff as a scapegoat to divert attention away

from her own sordid history at Fox News.

      14.   On July 1, 2020, Ms. Scott and Fox News President Jay Wallace released

the following statement concerning Mr. Henry:




                                           4
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 5 of 23




      15.    The foregoing statement (hereinafter the “Statement”) was referring to

a June 25, 2020 draft of a complaint that falsely accused Plaintiff of raping a former

Fox Business producer, Jennifer Eckhart.

      16.    In reality, Plaintiff had never sexually harassed or assaulted Ms.

Eckhart, and Ms. Scott had no reason to believe that he did.

      17.    In court documents filed by Fox News after its issuance of the foregoing

statement on July 1, 2020, the company noted that no one had ever complained about

Plaintiff prior to Ms. Eckhart.

      18.    Ms. Scott had every reason to know that Ms. Eckhart was lying about

Plaintiff’s alleged misconduct because he voluntarily provided texts, emails, and

photographs proving that Ms. Eckhart had lied about Plaintiff. Ms. Scott also knew

that Ms. Eckhart was lying about the reasons for her termination from Fox.

      19.    Ms. Scott was fully aware of this evidence before she publicly smeared

Plaintiff and portrayed him in a false light before millions of people. 1

      20.    Ms. Scott knew, or should have known, that a consensual affair between

Plaintiff and Ms. Eckhart had ended in early 2017, more than three years before Ms.

Eckhart levied the false accusations against Plaintiff.

      21.    Ms. Scott’s accusations about Plaintiff were all the more damaging

because, ironically, she had such a well-known history of whitewashing actual

instances of “willful sexual misconduct” by Fox News employees, including a widely-




1      In fact, Fox News has since acknowledged in court papers that Ms. Eckhart was asked
pointblank during her June 12, 2020 exit interview whether she had ever been subjected to
sexual misconduct, and she made no accusations of sexual misconduct whatsoever.

                                            5
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 6 of 23




known affair between a subordinate and Fox News President Jay Wallace, i.e., the

same Jay Wallace who co-signed the public statement that defamed Mr. Henry. 2

      22.    Indeed, Ms. Scott has repeatedly covered up sexual misconduct by senior

Fox News management.

      23.    She protected and promoted Mr. Wallace, for example, despite the fact

that he had a romantic relationship with a subordinate while he was still married.

      24.     Worse still, Mr. Wallace had demonstrated favoritism toward his

subordinate lover, and he was investigated by Fox News’ Human Resources

Department for having an inappropriate relationship with a subordinate.

      25.    That investigation obtained unequivocal evidence confirming Mr.

Wallace’s illicit relationship and favoritism, but the incident was intentionally

covered up by Ms. Scott, who, and incredibly, boasted in her July 1, 2020 Statement

about her efforts toward “full transparency given the many actions we have taken to

improve the culture here over the last four years.”

      26.    Obviously, Ms. Scott was not concerned about transparency where Mr.

Wallace was concerned, nor was she concerned about transparency regarding the

numerous other instances of sexual misconduct perpetrated by Fox News’ senior

personnel.

      27.    As explained in a December 22, 2020 article published in The Daily




2      Plaintiff and Ms. Eckhart did not work together (as Fox News itself has
acknowledged), yet Mr. Henry was publicly humiliated and treated far more harshly than
Mr. Wallace and various other senior Fox News personnel, all of whom had supervisory
relationships with their respective paramours. Many of these supervisors showed favoritism
at work toward their subordinate lovers, yet, in almost every instance, Ms. Scott went to
great lengths to cover up these incidents.
                                            6
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 7 of 23




Beast, Ms. Scott essentially serves as a false front, a female CEO who, by virtue of

her gender alone, uses that attribute to make it appear as if Fox News is serious about

sexual harassment when it is not.

      28.    As the story alleges, Ms. Scott enabled and covered up sexual abuses

committed by former Fox News’ CEO Roger Ailes while she served as one of his top

lieutenants, while the pattern of cover-ups, and her willful participation in doing so,

continued after her promotion to Fox News CEO.

      29.    In fact, Fox News’ cover-ups of favored personnel continued even after

Plaintiff’s termination. The termination and defaming of Plaintiff is, strangely

enough, an extension of that pattern.

      30.    In order to burnish her image as “the woman who cleaned up Fox News,”

Ms. Scott preemptively fired Plaintiff and ultimately defamed him as a sex criminal,

hoping to divert attention away from her long and ongoing history of covering up

actual instances of sexual misconduct.

      31.    By publishing the Statement, Fox News and Ms. Scott knowingly

created the false impression that Plaintiff had done something far more sinister than

Mr. Wallace, Mr. Ailes, Bill O’Reilly, and a host of former Fox News employees and

executives who were quietly terminated or allowed to resign.

      32.    Ms. Scott knew that Plaintiff would imminently — and falsely — be

accused of sexual assault, and she threw gasoline on the fire by publicly and falsely

implicating him in “willful sexual misconduct.”

      33.    Other media organizations, Mr. Henry’s colleagues at Fox News, as well

as the general public concluded that Mr. Henry must have done something

                                          7
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 8 of 23




particularly heinous, i.e., rape, for Ms. Scott and Fox News to render such harsh

treatment against him.

      34.    Ms. Scott and Fox News knew, or should have known, that Ms. Eckhart

would immediately file suit and make public accusations of rape against Mr. Henry,

and they further knew that her July 1, 2020 Statement would create the false

impression that an “outside law firm” had confirmed her false accusations of rape.

      35.    Sure   enough,    outside     observers   subsequently   construed   the

circumstances surrounding Mr. Henry’s termination, including the above-referenced

Statement, as proof of his alleged rape.

      36.    For example, the following tweet from Craig Havighurst, a writer and

talk show host based in Nashville, Tennessee embodies the conclusions drawn by

third-parties attributable Statement:




      B.     Relevant Background
                                           8
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 9 of 23




      37.     Mr. Henry worked for Fox News in various on-air roles from the

summer of 2011 until July 1, 2020, a few days after Ms. Eckhart falsely accused him

of sexual assault.

      38.    He and Ms. Eckhart had a consensual relationship that began in 2014

and ended in early 2017.

      39.    During that time and for more than three years thereafter, Ms. Eckhart

never suggested to anyone that Plaintiff harassed or assaulted her, even when she

was expressly asked about whether she had ever suffered any sexual assault or

harassment while at Fox News.

      40.     According to court documents filed by Fox News in the matter styled as

Jennifer Eckhart v. Fox News, LLC, et al., United States District Court, Southern

District of New York, Case No. 20-cv-05593, Ms. Eckhardt was asked pointblank

during an exit interview with Fox News on June 12, 2020 — the day that she was

fired for poor performance — about whether she had ever been sexually harassed or

assaulted during her tenure at Fox News.

      41.    According to Fox News, Ms. Eckhardt did not report any sort of sexual

misconduct whatsoever when asked.

      42.    Ms. Eckhardt has not mustered any corroborating evidence to support

her allegation of rape; instead, all of the evidence shows that her allegations are false

and that her relationship with Plaintiff was consensual.

      43.    Before terminating and publicly humiliating Plaintiff, Fox News and

Ms. Scott were already aware of internal evidence proving that Ms. Eckhart’s

allegations were fabricated.

                                           9
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 10 of 23




       44.   The investigation referenced in the July 1, 2020 Statement was a sham,

and it lasted less than a week.

       45.   Even so, Plaintiff provided the investigators with texts, emails, and

photographs proving that Ms. Eckhardt was making false claims, and Defendants

were aware of that evidence before they decided to publicly impugn Plaintiff.

       46.   Furthermore, Defendants already knew that Ms. Eckhardt had been

fired for poor performance, and that Ms. Eckhardt had never reported any sexual

misconduct even when she was asked about it during her exit interview.

       47.   On June 25, 2020, Ms. Eckhardt’s attorneys threatened to file the bogus

rape allegations against Plaintiff and Fox News unless they agreed to pay a multi-

million-dollar settlement.

       48.   Per their standard modus operandi, one of Ms. Eckhart’s attorneys

summoned the attorneys for Plaintiff and Fox News to his office, where he allowed

them to read a draft complaint that included the false allegations of rape.

       49.   Fox News had previously retained the New York law firm of David &

Gilbert, LLP to investigate Ms. Eckhart’s allegations and, as indicated above,

Plaintiff cooperated fully with that investigation, providing the firm with all of his

text messages and emails, among other documents.

       50.   Whereas Ms. Eckhart’s draft complaint alleged that she never had any

romantic or sexual interest in Plaintiff, the texts and emails that she sent to Plaintiff

told a very different story: Ms. Eckhart was a willing participant in the flirting,

“sexting,” and sending sexually-suggestive photographs of herself either nude or in

lingerie.

                                           10
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 11 of 23




       51.    The documents provided by Plaintiff clearly demonstrated that Ms.

Eckhart’s claims in draft lawsuit were false.

       52.    Ms. Eckhart alleged in her lawsuit, for example, that she never had any

romantic interest in Plaintiff and that he sexually harassed her by sending her lewd

messages such as “I’d like to wipe you with my tongue.”

       53.    Ever so conveniently, however, Ms. Ekhart omitted her own response to

Plaintiff’s message: “I bet you would, dirty boy. Come n get it ;).” 3

       54.    Defendants had further reason to know that Ms. Eckhart’s allegations

were false. According to court documents filed by Fox News in Jennifer Eckhart v.

Fox News, LLC, et al., Ms. Eckhart’s supervisors met with her in February of 2020 to

inform her that she was being placed on probationary status because of poor

performance.

       55.    In response, Ms. Eckhart complained that her co-workers were being

mean to her, but she never said anything about sexual harassment, much less rape.

       56.    She was ultimately terminated on June 12, 2020 and, as noted above,

she was asked pointblank during her exit interview whether she had ever been

sexually harassed or assaulted while working at Fox News.

       57.    Ms. Eckhart did not, however, report any sexual harassment or

misconduct by Mr. Henry (or anyone else) during that interview.

       58.    When Defendants released the July 1, 2020 Statement about Plaintiff,




3      Mr. Henry objected to this half-truth early in the litigation with Ms. Eckhart, but Ms.
Eckhart and her lawyers have included this half-truth in all three subsequent versions of her
complaint. In other words, Ms. Ekhart and her lawyers have been deliberately deceptive by
omitting her response the text message.
                                             11
       Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 12 of 23




they knew that it would be interpreted as confirmation of Ms. Eckhart’s false

allegations against Mr. Henry, and indeed it was.

      59.     When Ms. Eckhart filed suit on July 20, 2020, Ms. Scott and Fox News

did nothing to remedy that false impression. Instead, a Fox News spokesperson,

acting with Defendants’ approval, released a public statement that only strengthened

the false impression that Plaintiff had committed a heinous crime:

      Fox News, in a statement, said that it had retained an outside law firm
      to investigate Ms. Areu’s claims and determined them to be “false,
      patently frivolous and utterly devoid of any merit.” Fox News issued the
      statement on behalf of the network as well as Mr. Carlson, Mr. Hannity
      and Mr. Kurtz, who were also named as defendants in the suit.

      The network did not challenge Ms. Eckhart’s allegations against Mr.
      Henry, noting: “Fox News already took swift action as soon as it learned
      of Ms. Eckhart’s claims on June 25 and Mr. Henry is no longer employed
      by the network.”

      60.     The same statement also included the following sentence: “Ms. Areu and

Jennifer Eckhart can pursue their claims against Ed Henry directly with him, as FOX

News already took swift action as soon as it learned of Ms. Eckhart's claims on June

25 and Mr. Henry is no longer employed by the network.”

      61.     Accordingly, Defendants lent credence to claims that they already knew

were false.

      62.     More than four months later, Fox News issued another statement that

took a swipe at Mr. Henry:

      Upon first learning of the allegations, we promptly commenced an
      independent investigation and took immediate action, firing Mr. Henry
      within six days of the notification on July 1, 2020 . . .

      FOX News takes all claims of harassment, misconduct and retaliation
      extremely seriously and maintains a zero tolerance policy that is strictly
      enforced throughout the company which is why Mr. Henry was fired
                                         12
       Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 13 of 23




      within days of Ms. Eckhart’s complaint.”

      63.    As set forth herein, Plaintiff was not fired because he sexually harassed

— much less raped — Jennifer Eckhart. Defendants were already aware that Ms.

Eckhart’s claims were false. Instead, Plaintiff was fired in order to divert attention

from Ms. Scott’s long history of covering up actual misconduct, e.g., the sexual

misconduct of Mr. Wallace and other senior executives.

      64.    Ms. Scott’s motivations for scapegoating Plaintiff were clear: At the time

Ms. Eckhart made her false allegations against Plaintiff, Ms. Scott was hoping to be

promoted to another position within the media empire of Rupert Murdoch and family,

the owners of Fox News. According to a March 2, 2021 article in the Australian

Financial Review, Lachlan Murdoch is the heir apparent to his father Rupert, and he

had “grown weary of the relentless controversies surrounding Fox News.”

      65.     In fact, the Murdochs’ exasperation with the controversies at Fox News

had been well-known within the company for years. In early- to mid-June of 2020,

shortly before Ms. Eckhardt’s allegations, Fox News Vice President Lauren Petterson

told Plaintiff that Ms. Scott wanted a new position elsewhere in the Murdoch empire

because she was tired of the pressure at Fox News. Ms. Petterson said Ms. Scott was

willing to do anything to keep the Murdochs happy, and for that reason she was trying

to distance herself from the many controversies surrounding Fox News.

      66.    Ms. Petterson confided this to Plaintiff because Fox News’ producers –

acting at Ms. Scott’s direction – were suddenly and sharply downplaying any stories

about athletes kneeling for the national anthem, even though Fox News had

previously covered these stories relentlessly.

                                          13
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 14 of 23




       67.    Plaintiff learned about this new policy because he was scheduled to

interview former collegiate and professional football coach Lou Holtz, but he was

banned from asking Mr. Holtz about the anthem controversy. (Mr. Holtz was a vocal

supporter of President Trump who shared the former President’s disdain for players

who kneel during the national anthem, and the subject had previously generated

great interest among Fox News’ viewers).

       68.    According to Ms. Petterson, Ms. Scott told her lieutenants that she was

“done” with the national anthem controversy because she was tired of “carrying

water” for Mr. Trump.

       69.    Ms. Petterson also said Fox News’ change of attitude regarding the

“anthem issue” had nothing to do with newsworthiness, much less principle, but

everything to do with money.

       70.    Ms. Petterson noted the Murdoch family was in negotiations with

National Football League Commissioner Roger Goodell about renewing a multi-

billion-dollar contract to broadcast NFL football games, and they did not want to

appear too pro-Trump or otherwise jeopardize the renewal of the NFL contract, so

Defendants strongly discouraged hosts like Plaintiff from reporting about the

politicization of sports. 4



4       The duplicity of Ms. Scott and Fox News is not limited to matters of sexual
misconduct. As control of the company shifts from the aging Rupert Murdoch to his more
liberal children, the company has increasingly tried to walk both sides of the left-right
political divide. The Murdoch children want to appease their left-leaning social circles, but
they also want to keep raking in tens of millions of dollars from Fox News’ right-of-center
leaning audience. Thus, their love-hate relationship with former President Trump and the
network’s conservative viewers. Ms. Scott wanted to appease the Murdoch heirs and keep her
job, thus the motivation for her duplicity toward Plaintiff.

                                             14
       Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 15 of 23




      71.     Fox News’ unabashed focus on money, at the expense of legitimate news

stories, is nothing new for the company.

      72.     In a case currently pending in State of Delaware, Canadian-based

voting machine company, Dominion Voting Systems Corp., alleges that because Fox

News was losing viewers after the 2020 election, it tried to “lure viewers back—

including President Trump himself—by intentionally and falsely blaming Dominion

for President Trump’s loss by rigging the election.”

      73.     In other words, Dominion Voting Systems Corp. accuses Fox News of

manufacturing news for profit.

      74.     Plaintiff takes no position as to that particular allegation, but he can

attest to the fact that Fox News quells news stories that threaten the personal,

political, and financial interests of the Murdoch family or Fox Corporation’s corporate

leadership.

      75.     As recently as June 15, 2021, an employee with Fox 26 Houston, Ivory

Hecker, alleged that the company-owned affiliate was censoring stories about COVID

treatments in order to protect relationships with advertisers.

      76.     Ms. Scott, meanwhile, knew that Ms. Eckhart’s bogus lawsuit would

generate new controversy for Fox News and thus jeopardize her career by damaging

her standing with the Murdochs.

      77.     Consequently, Ms. Scott decided to “get ahead of the story” by publicly

throwing Plaintiff under the bus. She knowingly transformed Plaintiff’s consensual

affair with a non-subordinate (that had ended more than three years prior) into

something far more sinister, doing so in an effort to distance herself from the latest

                                           15
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 16 of 23




controversy, protect her job, and salvage her image as the tough female executive who

cleaned up sexual misconduct at Fox News.

       78.    Mr. Wallace is but one example of Defendants’ complacency. He began

an extramarital affair with a subordinate employee (hereinafter “Female Subordinate

#1”) during the 2016 election cycle, while he was a Vice President of Fox News.

       79.    The matter was investigated by the company’s Human Resources

Department in 2017, and during that time former Fox News reporter and current

Daily Beast reporter Diana Falzone overheard a conversation in a Fox News’

bathroom wherein Female Subordinate #1 coordinated with Mr. Wallace about how

to conceal their relationship from Fox News’ Human Resources investigation. 5

       80.    Critically, Ms. Scott was aware of the incident and helped conceal it.

       81.    In 2017, Female Subordinate #1 was given a plum assignment

elsewhere in the company. The affair was widely known within Fox News, but after

Ms. Scott became CEO in 2019, Mr. Wallace was promoted to president of Fox News




5       Ms. Falzone settled her own gender discrimination lawsuit against Fox News in 2018,
see Oliver Darcy, “Fox News settles gender discrimination suit with female reporter, her
lawyer says,” March 8, 2018 CNN, https://money.cnn.com/2018/03/08/media/fox-news-
settlement-diana-falzone/index.html, and she regularly writes negative stories about Fox
News, often multiple times per week. She has been particularly critical of Mr. Henry. See,
e.g., “Ed Henry’s Accusers Say His Behavior Was an Open Secret at Fox News,” August 31,
2021 Daily Beast, https://www.thedailybeast.com/ed-henrys-accusers-say-his-behavior-was-
an-open-secret-at-fox-news. Despite her personal knowledge of Mr. Wallace’s affair with a
subordinate, however, Ms. Falzone has never written a single word about it. It is a virtual
certainty that Ms. Falzone signed a non-disclosure agreement when she settled with Fox
News, thus it appears that she is less concerned about journalism and more concerned about
protecting her settlement proceeds. In fact, Mr. Henry is informed that Fox News was willing
to pay her a large sum of money, despite the questionable merits of her case, in order to keep
her from disclosing Mr. Wallace’s affair. Mr. Henry intends to bypass any nondisclosure
agreements by serving a subpoena on Ms. Falzone and forcing her to testify (along with
Gretchen Carlson and other current and former Fox News employees).

                                             16
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 17 of 23




despite the company’s (and Ms. Scott’s) full knowledge of his “willful sexual

misconduct” in the workplace.

      82.    Plaintiff is aware of numerous other instances of sexual misconduct that

have not yet been made public because Defendants have successfully covered them

up.

      C.     Defendants Have Engaged in a Pattern of Duplicity

      83.    One example of Fox News’ duplicity is the company’s “blacklist,” which

prevents hosts like Tucker Carlson or Sean Hannity from inviting guests who have

criticized or otherwise offended the Murdoch family or Fox News’ senior

management.

      84.    In 2020, the company began blacklisting prominent conservatives who

offended friends of the Murdoch family.

      85.    For example, prominent attorneys Joe DiGenova and Victoria Toensing

regularly appeared as Fox News guests for many years, but that all changed when

they dared to criticize leftist billionaire George Soros, a friend of the Murdoch family.

Both are now blacklisted by Fox News, and insiders expect James O’Keefe, the CEO

of Project Veritas, to be blacklisted because of his role in reporting Ms. Hecker’s

allegations against the Fox News-owned Houston affiliate.

      86.    As Plaintiff has learned the hard way, people are expendable so far as

the Defendants are concerned, and so is the truth. It should come as no surprise,

therefore, that the Murdochs, Ms. Scott and other top executives at Fox News

frequently scheme against each other.

      87.    Defendants knew, or should have known, that Plaintiff had done

                                           17
          Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 18 of 23




nothing comparable to what Mr. Wallace and a host of other employees had either

done or been accused of doing, and they knew that Ms. Eckhart was lying about

Plaintiff.

         88.   As to Ms. Scott, she further thought that swift action, regardless of its

truth, would improve her standing with the Murdoch family and divert attention

away from her own misconduct.

         89.   In a February 15, 2021 column, Washington Post media critic Erik

Wimple noted that Ms. Scott’s contract with Fox News was renewed by the Murdochs

on February 9, 2021, less than a month after The Daily Beast reported that her career

at the network “may shortly be coming to an end.”

         90.   While Plaintiff understands Ms. Scott’s desire to protect and advance

her career in the Murdoch empire, it is no excuse for scapegoating him and destroying

his career in order to advance her own.


                                     COUNT I
                                DEFAMATION PER SE

         91.   Plaintiff realleges and incorporates by reference the allegations set forth

above as if fully set forth herein.

         92.   Plaintiff is public figure who, by virtue of his regular appearances on

Fox News, a nationally televised cable network, has achieved pervasive notoriety or

fame.

         93.   Defendants published the Statement on July 1, 2020 and published

additional statements referring to their July 1, 2020 Statement thereafter as set forth

above.

                                            18
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 19 of 23




       94.    The Statements contains false assertions of fact that Plaintiff committed

the serious crime of rape or serious sexual misconduct, including the false statements

set forth above.

       95.    Defendants made the statements with malice, with knowledge that the

statements were false or with reckless disregard as to their truth or falsity, and for

the purpose of defaming Plaintiff. To wit, Defendants knew that the Statement was

false when they published it because Defendants knew or should have known of the

true state of affairs relating to Plaintiff.

       96.    In the alternative, Defendants acted negligently in their publication of

the Statement.

       97.    Defendants acted without any privilege or authorization when they

published the Statement.

       98.    The Statement constitutes defamation per se because the Statement: (i)

falsely charges Plaintiff with committing illegal acts constituting a serious crime, or

serious sexual misconduct; (ii) contains allegations that would tend to injure Plaintiff

in his trade, business, profession or office; (iii) contain allegations by implication from

the language employed such that the reader would understand the defamatory

meaning without the necessity of knowing extrinsic explanatory matter, and (iv) by

natural consequence would cause Plaintiff damages.

       99.    Defendants published the Statement willfully and maliciously with the

intent to harm Plaintiff.

       100.   As a result of Defendants’ conduct, Plaintiff has suffered and continues

to suffer loss of economic opportunities, scorn, derision, harassment, emotional

                                               19
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 20 of 23




distress, anxiety as well as loss of reputation in an amount to be proven at trial.

                                        COUNT II
                                      DEFAMATION

       101.   Plaintiff realleges and incorporates by reference the allegations set forth

above as if fully set forth herein.

       102.   Defendants published the Statement and subsequent statements as

alleged herein.

       103.   The Statement and resulting statements contains false assertions of

fact, including the false statements set forth above.

       104.   As a consequence of the Statement, and Plaintiff’s onetime role with Fox

News, he has also suffered actual and special damages as further set forth below.

       105.   Defendants’ acted with actual malice consisting of the intent to harm

Plaintiff professionally by virtue of, among other things, publishing the Statement

which falsely criminalizes and sensationalizes Plaintiff’s consensual sexual relations.

       106.   Alternatively, Defendants’ Statement and their resulting statements

were made with the knowledge that the statements were false or with reckless

disregard as to their truth or falsity, and for the purpose of defaming Plaintiff. To wit,

Defendants knew that the Statement was false when they published it because

Defendants knew or should have known of the true state of affairs relating to

Plaintiff.

       107.   Defendants acted without any privilege or authorization when they

published the Statement.

       108.   In the alternative, Defendants acted negligently in their publication of

the Statements.
                                           20
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 21 of 23




       109.   The defamatory acts described herein have caused actual and special

damage to Plaintiff, and continue to do so, in that Plaintiff has suffered and continues

to suffer loss of economic opportunities, including, but limited to, a loss of revenues

previously enjoyed from providing professional services as well as loss of reputation

in an amount to be proven at trial.

       110.   In addition to the foregoing, Plaintiff has suffered, and will continue to

suffer, mental pain and anguish, emotional distress, harassment, anxiety,

embarrassment and humiliation in an amount to be proven at trial.

                                COUNT III
                     INVASION OF PRIVACY/FALSE LIGHT

       111.   Plaintiff realleges and incorporates by reference the allegations set

forth above as if fully set forth herein.

       112.   Defendants intentionally invaded and intruded upon Plaintiff’s privacy,

solitude and seclusion by publishing the Statement and resulting statements that

contain material false statements of fact.

       113.   Defendants placed Plaintiff in a false light by publishing the Statement

and resulting statements, despite having no basis to do so.

       114.   Defendants knew or acted in reckless disregard of the falsity or the truth

or falsity of the publicized matter and false light it would place upon Plaintiff.

       115.   Defendants conduct in publishing the Statement and resulting

statements was offensive and outrageous, and would be viewed as highly offensive to

a reasonable person.

       116.   As a result of Defendants’ actions, Plaintiff has been damaged, causing

him to suffer loss of economic opportunities, including, but limited to, a loss of
                                             21
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 22 of 23




revenues previously enjoyed from providing professional services as well as loss of

reputation in an amount to be proven at trial.

       117.   In addition to the foregoing, Plaintiff has suffered, and will continue to

suffer, mental pain and anguish, emotional distress, harassment, anxiety,

embarrassment and humiliation in an amount to be proven at trial.

                                 COUNT IV
                         PERMANENT INJUNCTIVE RELIEF

       118.   Plaintiff realleges and incorporates by reference the allegations set forth

above as if fully set forth herein.

       119.   Defendants’ Statements remain accessible on the Internet as of the date

of filing this Complaint.

       120.   Defendants’ conduct has caused and unless enjoined will continue to

cause substantial and irreparable injury to Plaintiff and his reputation.

       121.   By reason of the foregoing, Plaintiff has suffered, and will continue to

suffer, harm that cannot be addressed by monetary damages alone.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment

in favor of Plaintiff and against Defendants and award the following relief to Plaintiff:

       A.     A permanent injunction requiring the removal of the Statement;

       B.     Presumed, actual, special and/or compensatory damages in an amount

to be proven at trial;

       C.     Punitive damages;

       D.     The costs, disbursements and expenses of this action;

       E.     Reasonable Attorneys’ fees;
                                            22
        Case 1:21-cv-07299-MKV Document 1 Filed 06/30/21 Page 23 of 23




      F.     Pre- and post-judgment interest on the sum of any presumed, actual,

special or compensatory damages; and

      G.     Such other relief as the Court may deem just and proper.


                                  JURY DEMAND

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff Edward

Henry, demands trial by jury in this action of all issues so triable.




                                  Respectfully submitted,



                                  Brian M. Block
                                  Joel G. MacMull (Pending Admission Pro Hac Vice)
                                  MANDELBAUM SALSBURG, P.C.
                                  3 Becker Farm Road
                                  Roseland, New Jersey 07068
                                  Tel: 973-295-3652
                                  jmacmull@lawfirm.ms
                                  bblock@lawfirm.ms

                                  Ty Clevenger (Pending Admission Pro Hac Vice)
                                  P.O. Box 20753
                                  Brooklyn, New York 11202-0753
                                  Tel: 979-985-5289
                                  tyclevenger@yahoo.com

                                  Attorneys for Plaintiff Edward Henry



June 30, 2021




                                           23
